                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE


   JEREMIAH WALDROP, et al.,                     )
                                                 )
         Plaintiffs,                             )
                                                 )
   v.                                            )      No. 2:19-cv-00103-JRG-CRW
                                                 )
   JOHNSON CITY, TENNESSEE,                      )
                                                 )
         Defendant.                              )



                         PLAINTIFFS’ NOTICE OF APPEAL

        NOTICE IS HEREBY GIVEN THAT the Plaintiffs, Jeremiah Waldrop and

  Phillip Self (hereinafter “Plaintiffs”), hereby appeal to the United States Court of

  Appeals for the Sixth Circuit from the Memorandum and Order (Dkt. # 113), and

  Judgment (Dkt # 114) granting the Motion for Summary Judgment by Defendant and

  denying the Motion for Summary Judgment and Preliminary Injunction by Plaintiffs

  entered in this action on the 30th day of November 2020.



  DATED: December 28, 2020




                                             2

Case 2:19-cv-00103-JRG-CRW Document 119 Filed 12/28/20 Page 1 of 3 PageID #: 1861
                                            Respectfully submitted,

                                            /s/Frederick H. Nelson
                                            Frederick H. Nelson, Esq.
                                            Florida Bar No.: 0990523
                                            American Liberties Institute
                                            P.O. Box 547503
                                            Orlando, FL 32854-7503
                                            Telephone: (407) 786-7007
                                            Facsimile: (877) 786-3573
                                            E-mail: rick@ali-usa.org
                                            (Admitted Pro Hac Vice)

                                            Attorneys for Plaintiffs




                                        3

Case 2:19-cv-00103-JRG-CRW Document 119 Filed 12/28/20 Page 2 of 3 PageID #: 1862
                              CERTIFICATE OF SERVICE

        I hereby certify that on December 28, 2020, a copy of the foregoing Plaintiffs’
  Notice of Appeal was electronically sent to:

  K. Erickson Herrin, Esq.
  HERRIN, McPEAK & ASSOCIATES
  P. O. Box 629
  Johnson City, TN 37605-0629
  Phone: (423) 929-7113
  Email: lisa@hbm-lawfirm.com

  Thomas J. Garland, Jr., Esq.
  MILLIGAN & COLEMAN PLLP
  P.O. Box 1060
  Greeneville, TN 37744-1060
  Phone: (423) 639-6811
  Email: tgarland@milligancoleman.com

  Counsel to Defendants

                                                /s/Frederick H. Nelson
                                                Frederick H. Nelson, Esq.
                                                Florida Bar No.: 0990523
                                                American Liberties Institute
                                                P.O. Box 547503
                                                Orlando, FL 32854-7503
                                                Telephone: (407) 786-7007
                                                Facsimile: (877) 786-3573
                                                E-mail: rick@ali-usa.org
                                                (Admitted Pro Hac Vice)

                                                Attorneys for Plaintiffs




                                            4

Case 2:19-cv-00103-JRG-CRW Document 119 Filed 12/28/20 Page 3 of 3 PageID #: 1863
